DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 

IMAGE PROCESSING APPARATUS, METHOD OF CONTROLLING IMAGE PROCESSING APPARATUS, AND STORAGE MEDIUM TO PERFORM, IN A CASE WHERE IMAGE PROCESSING IS NOT EXECUTED IN PARALLEL, PRINTING AFTER COMPLETION OF SCANNING A FIRST PAGE AND SETTING THE TRANSFER RATE TO A PREDETERMINED RATE, OR PRINTING THE IMAGE OF A DOCUMENT WITHOUT WAITING FOR THE COMPLETION OF SCANNING OF A FIRST PAGE AND SETTING THE TRANFER RATE TO A LOWER RATE THAN THE PREDETERMINED RATE.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
reading unit (interpretation: scanner unit that generates image data from reading a document, which is disclosed on pages 5 and 12.  This interpretation and its equivalents are considered for this claim term.), 
image processing unit (interpretation: image processing unit includes a plurality of application-specific integrated circuits (ASICS) that performs image processing, such as resolution conversion, compression and decompression, and binary/multi-value conversion on input image data.  This is disclosed on page 6.  This interpretation and its equivalents are considered for this claim term.), 
control unit (interpretation: the scanner is controlled by the scanner unit control application program executed by a CPU of the scanner control unit.  The scanner unit control application program that controls the scanner control unit outputs a control clock from the CLK control unit to the motor controller unit, the CIS control unit, and the RAM based on an instruction for scanning.  In signal reading by the CIS 0208, an amount of data to be read is controlled using a read clock for reading an image from each pixel and a transfer enable clock for transferring or not transferring the read pixel to the control unit (115), which is disclosed on pages 8-12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
printing unit (interpretation: printer unit that prints the image processed image data, which is disclosed on page 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
determination unit (interpretation: the CPU (103) determines whether image processing other than the scan processing is in execution or on standby, which is disclosed on page 14.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
selection unit (interpretation: the CPU (103) notifies the scanning unit that the scanner unit is to operate in the parallel image transfer mode or single image transfer mode.  The CPU (103) determines whether the copy job settings acquired satisfy FCOT mode operation conditions.  This is disclosed on pages 13-17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) and 
storage unit (interpretation: a storage memory includes a hard disk drive (HDD) and/or a solid state drive (SSD) and is used as an internal storage.  The storage memory stores image data generated by a scanner unit reading a document, various programs for implementing each unit of the present exemplary embodiment, and various types of system software, which is disclosed on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.).
 
in claims 1-5, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (US Pub 2020/0137261) in view of Osada (US Pub 2016/0170692).

Re claim 1: Hirao discloses an image processing apparatus comprising: 
a reading unit (interpretation: scanner unit that generates image data from reading a document, which is disclosed on pages 5 and 12.  This interpretation and its equivalents are considered for this claim term.) configured to read a document and generate image data (e.g. the scanner section reads a document to generate an image data, which is taught in ¶ [39].); 

[0039] The IO controller 110 is a bus bridge that connects between the system bus 111 and the image bus 112, and converts the data structure of image data transferred between the system bus 111 and the image bus 112. The image bus 112 is implemented by a general-purpose bus, such as a PCI bus, an IEEE1394 bus or a PCIEx bus, and transfers image data at high speed. To the image bus 112, not only the IO controller 110 and the image processor 113, but also the scanner section 114 and the printer section 115 are connected. The image bus 112 performs synchronous/asynchronous conversion of image data. The image processor 113 is formed by a plurality of ASICs, as described hereinafter with reference to FIG. 7. The image processor 113 performs image processing processes on image data, such as resolution conversion processing, compression processing, expansion processing, and binary/multi-value conversion processing. The scanner section 114 includes a DF (Document Feeder) unit 200 appearing in FIG. 2 and a scanner control unit 300 appearing in FIG. 3. The scanner section 114 reads a document sheet to generate image data. The printer section 115 prints the image data generated by the scanner section 114.

an image processing unit (interpretation: image processing unit includes a plurality of application-specific integrated circuits (ASICS) that performs image processing, such as resolution conversion, compression and decompression, and binary/multi-value conversion on input image data.  This is disclosed on page 6.  This interpretation and its equivalents are considered for this claim term.) configured to perform image processing (e.g. the image processor performs different processing functions, which is taught in ¶ [39] above.); 
a printing unit (e.g. the printer section is considered as the printer, which is taught in ¶ [39] above.); 
a control unit (interpretation: the scanner is controlled by the scanner unit control application program executed by a CPU of the scanner control unit.  The scanner unit control application program that controls the scanner control unit outputs a control clock from the CLK control unit to the motor controller unit, the CIS control unit, and the RAM based on an instruction for scanning.  In signal reading by the CIS 0208, an amount of data to be read is controlled using a read clock for reading an image from each pixel and a transfer enable clock for transferring or not transferring the read pixel to the control unit (115), which is disclosed on pages 8-12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to control a transfer rate for transferring the image data from the reading unit to the image processing unit (e.g. the controller contains an image bus that is used to transfer data from the scanner to the printer at a particular transfer rate, which is taught in ¶ [39] above and [06].); and 

[0006] The present invention provides an image processing apparatus capable of suppressing occurrence of an error due to an increase in the amount of data transfer per unit time (data transfer rate) via an image bus, while suppressing occurrence of an error due to the thickness of a conveyed document sheet, a method of controlling the image processing apparatus, and a storage medium.

a determination unit (interpretation: the CPU (103) determines whether image processing other than the scan processing is in execution or on standby, which is disclosed on page 14.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to determine whether the image processing on the image data is to be executed in parallel with other image processing different from the image processing (e.g. the invention teaches the determination of whether or not image processing is performed in parallel with another image processing operation in order to determine if a certain frequency is used to output scanned data.  This is taught in ¶ [55], [76] and [85].), 

[0055] To cope with this, in the present embodiment, the document conveying speed is set based on the thickness of the document sheet placed on the document tray 201. Further, in the present embodiment, a first frequency is determined based on whether or not an image processing process is executed in parallel with any other image processing process which is different from the image processing process, and a second frequency is determined based on document sheet thickness information, referred to hereinafter. A frequency which is the lower of the first frequency and the second frequency is used as the frequency of the transfer enable clock 402.

[0076] According to the above-described embodiment, the document conveying speed is set based on the document sheet thickness information. With this, it is possible to set the document conveying speed suitable for the thickness of the document sheet, and further, it is possible to prevent occurrence of an error due to the thickness of the conveyed document sheet. Further, in the above-described embodiment, the first frequency is determined based on whether or not one image processing process is executed in parallel with any other image processing process different from the one image processing process, and the second frequency is determined based on the document sheet thickness information. A frequency which is the lower of the first frequency and the second frequency is used as the frequency of the transfer enable clock 402. With this, it is possible to suppress the amount of data transfer per unit time via the image bus by the one image processing process, whereby it is possible to realize data transfer via the image bus by the other image processing process in parallel with the one image processing process. As a result, it is possible to prevent occurrence of an error due to an increase in the amount of data transfer per unit time via the image bus. That is, in the above-described embodiment, it is possible to prevent occurrence of an error due to an increase in the amount of data transfer per unit time (data transfer rate) via the image bus, while preventing occurrence of an error due to the thickness of the conveyed document sheet.

[0085] Referring to FIG. 18, the CPU 102 executes the steps S1101 and S1102. Then, the CPU 102 determines whether or not it is possible to operate the scanner section 114 in the high-speed transfer mode (step S1801). For example, as shown in FIG. 19A, in a case where the number of image processing processes to be executed in parallel with each other, including the scanned image processing process, is not larger than two, even when the scanner section 114 operates in the high-speed transfer mode, the amount of data transfer via the image bus 112 never exceeds the upper limit of the amount of transferable data. In this case, in the step S1801, the CPU 102 determines that it is possible to operate the scanner section 114 in the high-speed transfer mode. On the other hand, in a case where the number of image processing processes to be executed in parallel with each other, including the scanned image processing process, is three or more, there is a possibility that the amount of data to be transferred via the image bus 112 exceeds the upper limit of the amount of transferable data when the scanner section 114 operates in the high-speed transfer mode. In this case, in the step S1801, the CPU 102 determines that it is impossible to operate the scanner section 114 in the high-speed transfer mode.

wherein, in a case where the determination unit determines that the image processing on the image data is not to be executed in parallel with the other image processing different from the image processing and the printing unit (interpretation: printer unit that prints the image processed image data, which is disclosed on page 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) starts printing an image of the document after reading of an image of a first page of the document is completed, the control unit sets the transfer rate to a predetermined transfer rate (e.g. the invention discloses determining that scanned image processing process is being executed in step 1503 of figure 15.  Once the system determines in step 1506 that the scanner section is not operating in parallel transfer mode, the system finishes the scan control process in figure 11, which is taught in ¶ [71]-[74]. While the image is being scanned, the single transfer mode is used if no other process is being performed in parallel, which is taught in ¶ [62]-[64].), and 

[0062] FIG. 11 is a flowchart of the scan control process in the step S803 in FIG. 8.

[0063] Referring to FIG. 11, the CPU 102 acquires document reading settings of the copy job set on the console section 109 (step S1101). Then, the CPU 102 determines an ASIC (scan ASIC 701) for executing the scanned image processing process out of the ASICs 701 to 705 of the image processor 113, and configures the settings of the determined ASIC according to the document reading settings (step S1102). Then, the CPU 102 determines whether or not, any other image processing process, performed by an ASIC other than the determined ASIC, is being executed or is in que (step S1103). The other image processing process is e.g. a raster image processing process, sending, and faxing. In the sending, image data stored in the storage memory 105 is converted to a data format, such as JPEG and PDF. In the faxing, image data is converted to an image format for fax transmission.

[0064] If it is determined in the step S1103 that no other image processing process is being executed or is in que, the CPU 102 sends a notification to the scanner section 114, for instructing the scanner section 114 to operate in a single transfer mode (step S1104). The scanner section 114 having received this notification executes a PLL setting process, described hereinafter with reference to FIG. 13, and configures the settings of the PLL e.g. according to the single transfer mode. In the single transfer mode, the clock controller 303 sets the frequency of the transfer enable clock 402 to a predetermined frequency set in advance, and the scanner section 114 transfers image data to the controller 101 according to the set transfer enable clock 402. Then, the CPU 102 executes a step S1106, described hereinafter.


[0070] FIG. 15 is a flowchart of the print control process in the step S804 in FIG. 8.

[0071] Referring to FIG. 15, the CPU 102 acquires the print settings of the copy job, set on the console section 109 (step S1501). Then, the CPU 102 determines an ASIC (print ASIC 705) for executing a print image processing process out of the ASICs 701 to 705 of the image processor 113 and configures the settings of the determined ASIC according to the acquired print settings (step S1502). The print image processing process includes e.g. the above-mentioned raster image processing process. Then, the CPU 102 determines whether or not the scanned image processing process is being executed (step S1503).

[0072] If it is determined in the step S1503 that scanned image processing process is not being executed, the CPU 102 performs the print image processing process on the image data stored in the RAM 104 using the ASIC (print ASIC 705) which has been configured according to the print settings (step S1504). Then, the CPU 102 outputs the image data subjected to the print image processing process to the printer section 115 (step S1505), followed by terminating the present process.

[0073] If it is determined in the step S1503 that the scanned image processing process is being executed, the CPU 102 determines whether or not, the scanner section 114 is operating in the parallel transfer mode or the scanned image processing process has been terminated (step S1506).

[0074] If it is determined in the step S1506 that the scanner section 114 is not operating in the parallel transfer mode and the scanned image processing process has not been terminated, the CPU 102 performs the scan control process in FIG. 11 (step S1507). After execution of the step S1507, the CPU 102 returns to the step S1506.

[0075] If it is determined in the step S1506 that the scanner section 114 is operating in the parallel transfer mode or the scanned image processing process has been terminated, the CPU 102 executes the step S1504 et seq.


wherein, in a case where the determination unit determines that the image processing on the image data is not to be executed in parallel with the other image processing different from the image processing and the printing unit starts printing the image of the document, the control unit sets the transfer rate to a transfer rate lower than the predetermined transfer rate (e.g. according to figure 14C, the invention can determine that the single transfer mode is selected, which is an example of determining not to execute parallel processing.  If the paper selected is thick and single transfer mode is selected, a slower transfer rate is selected than if only a single transfer mode is selected or a single transfer mode with a thin sheet is selected.  This is taught in ¶ [80].  After the scanning is completed in figure 15 step 1506, the print process is executed, which is taught in ¶ [71]-[74] above.).

[0080] Although in the above-described embodiment, the frequencies of the image transfer clock are determined from the respective different management tables in the steps S1303 and S1304, this is not limitative. For example, the frequency of the image transfer clock may be determined from a management table 1403, shown in FIG. 14C, in both of the steps S1303 and S1304. In the management table 1403, the frequency of each clock associated with a combination of a type of the transfer mode in the management table 1401 and a type of the thickness of the document sheet in the management table 1402 is set.  


    PNG
    media_image1.png
    645
    175
    media_image1.png
    Greyscale


However, Hirao fails to specifically teach the feature of the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed.
However, this is well known in the art as evidenced by Osada.  Similar to the primary reference, Osada discloses printing a document before a document is scanned (same field of endeavor or reasonably pertinent to the problem).    
Osada teaches the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed (e.g. the invention discloses setting FCOT priority mode that prints an image before the first page is completely scanned, which is taught in ¶ [101]-[103].).

[0101] Next, the FCOT priority mode will be described using FIG. 10B. The FCOT priority mode is a mode in which writing of image data read by the reading unit 118 to the buffer memory 1003 and transfer of data from the buffer memory 1003 to the printing unit are performed as parallel processes. In the FCOT priority mode in the present embodiment, data is transferred to the printing unit 120 without using the storage 114, whose access speed is lower than that of a memory area.

[0102] In the operation in the FCOT priority mode, the image reading process 1000 and the printing process 1010 share the single buffer memory 1003. The image reading process 1000 starts to write the image data to the buffer memory 1003. If image data of a certain size or larger is stored in the buffer memory 1003, the printing process 1010 starts to read the image data from the buffer memory 1003 and performs the printing process. It is to be noted that the certain size is appropriately set in accordance with parameters such as the reading speed of the reading unit 118 and the image forming speed of the printing unit 120.

[0103] As described above, in the FCOT priority mode, image data starts to be transferred to the printing process 1010 and the printing process starts without waiting until reading of image data for one page ends. The FCOT can therefore be reduced by a length corresponding to time taken to compress read image data and store the image data in the storage 114 and time taken to load the image data from the storage 114 and expand the image data. Since image data whose compression rate is low is shared with the printing process 1010, however, a large memory area needs to be secured.

Therefore, in view of Osada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed, incorporated in the device of Hirao, in order to print a document before scanning a page completes, which reduces FCOT by not performing certain operations (as stated in Osada ¶ [103]).  

Re claim 2: The teachings of Hirao in view of Osada are applied to independent claim 1 above. 
Hirao teaches the image processing apparatus according to claim 1, wherein, in a case where the determination unit determines that the image processing on the image data is to be executed in parallel with the other image processing different from the image processing, the control unit sets the transfer rate to a transfer rate lower than the predetermined transfer rate (e.g. the invention discloses determining to perform multiple operations in parallel.  After determining functions in parallel is determined, the frequency of the transfer clock is set to the lower frequency or rate in order to be a lower rate than the predetermined rate of transferring image data, which is taught in ¶ [65].).  

[0065] If it is determined in the step S1103 that any other image processing process is being executed or is in que, the CPU 102 sends a notification to the scanner section 114, for instructing the scanner section 114 to operate in a parallel transfer mode (step S1105). The scanner section 114 having received this notification executes the PLL setting process, described hereinafter with reference to FIG. 13, and configures the settings of the PLL e.g. according to the parallel transfer mode. In the parallel transfer mode, the clock controller 303 sets the frequency of the transfer enable clock 402 to a frequency lower than the predetermined frequency and the scanner section 114 transfers image data to the controller 101 according to the set transfer enable clock 402. With this, in the scanned image processing process, as shown in FIG. 12, the number of pulse signals of the image data per unit time is reduced and the amount of data transfer via the image bus 112 per unit time is suppressed. Then, the CPU 102 receives the image data from the scanner section 114 (step S1106) and performs the scanned image processing process on the received image data using the ASIC (scan ASIC 701) configured according to the document reading settings (step S1107). Then, the CPU 102 stores the image data subjected to the scanned image processing process in the RAM 104 (step S1108), followed by terminating the present process.



    PNG
    media_image2.png
    473
    299
    media_image2.png
    Greyscale


Re claim 3: The teachings of Hirao in view of Osada are applied to independent claim 1 above.
Hirao teaches the image processing apparatus according to claim 1, 
wherein the control unit sets the transfer rate to the predetermined transfer rate by setting a frequency of a transfer clock to a predetermined frequency (e.g. if there is a single operation without another different operation occurring in parallel, the transfer rate is set to a predetermined rate based on the transfer enable clock set to the predetermined frequency set in advance.  This is taught in ¶ [64] above and seen in figure 12 above.), and 
wherein the control unit sets the transfer rate to the transfer rate lower than the predetermined transfer rate by setting the frequency of the transfer clock to a frequency lower than the predetermined frequency (e.g. when the system detects multiple operations occurring in parallel, the system is set to parallel transfer mode.  In the parallel transfer mode, the frequency is set to a lower frequency rate, which is taught in ¶ [65] above and seen in figure 12 above.).  

Re claim 4: The teachings of Hirao in view of Osada are applied to independent claim 1 above.
However, Hirao fails to specifically teach the features of the image processing apparatus according to claim 1, wherein, in a case where the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed, the printing unit starts printing the image of the document based on storage of a predetermined number of lines of the image data generated by the reading unit in a storage unit.  
However, this is well known in the art as evidenced by Osada.  Similar to the primary reference, Osada discloses printing a document before a document is scanned (same field of endeavor or reasonably pertinent to the problem).    
Osada teaches wherein, in a case where the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed, the printing unit starts printing the image of the document based on storage of a predetermined number of lines of the image data generated by the reading unit in a storage unit (interpretation: a storage memory includes a hard disk drive (HDD) and/or a solid state drive (SSD) and is used as an internal storage.  The storage memory stores image data generated by a scanner unit reading a document, various programs for implementing each unit of the present exemplary embodiment, and various types of system software, which is disclosed on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) (e.g. in FCOT mode, the printing of a page starts without waiting for the completion of scanning one page, which is taught in ¶ [101] and [103] above.  The printing process waits for an image of a certain size or larger to be stored in memory before starting the printing process, which is taught in ¶ [102] above.  The image data of a certain size includes image data of a certain amount of lines stored within the memory.).

Therefore, in view of Osada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, in a case where the printing unit starts printing the image of the document without waiting for the reading of the image of the first page of the document to be completed, the printing unit starts printing the image of the document based on storage of a predetermined number of lines of the image data generated by the reading unit in a storage unit, incorporated in the device of Hirao, in order to start printing a document after detecting a certain amount of data before completely scanning a page, which reduces FCOT by not performing certain operations (as stated in Osada ¶ [103]).  

Re claim 5: The teachings of Hirao in view of Osada are applied to independent claim 1 above.
However, Hirao fails to specifically teach the features of the image processing apparatus according to claim 1, further comprising a selection unit configured to select whether the printing of the image of the document is to be started after the reading of the image of the first page of the document is completed or the printing of the image of the document is to be started without waiting for the reading of the image of the first page of the document to be completed based on a predetermined condition.  

However, this is well known in the art as evidenced by Osada.  Similar to the primary reference, Osada discloses printing a document before a document is scanned (same field of endeavor or reasonably pertinent to the problem).    
Osada teaches further comprising a selection unit (interpretation: the CPU (103) notifies the scanning unit that the scanner unit is to operate in the parallel image transfer mode or single image transfer mode.  The CPU (103) determines whether the copy job settings acquired satisfy FCOT mode operation conditions.  This is disclosed on pages 13-17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to select whether the printing of the image of the document is to be started after the reading of the image of the first page of the document is completed or the printing of the image of the document is to be started without waiting for the reading of the image of the first page of the document to be completed based on a predetermined condition (e.g. the invention discloses selecting whether operation conditions are satisfied in order to select a FCOT priority mode or not.  The CPU (111) makes the determination of the operation conditions and selects whether or not to set the FCOT priority mode based on conditions being satisfied, which is taught in ¶ [109]-[116] and [118].  If FCOT mode is selected, the printing starts before scanning of one page is finished, while, in FCOT mode being off causes printing in normal mode of a page after the completion of the scanning of a page, which is taught in ¶ [122] and [123].).

[0109] In step S615, the CPU 111 determines whether the APS has been successful. If a paper feed cassette can be selected as a result of the APS, the CPU 111 determines that the APS has been successful, and proceeds co step S616. On the other hand, if a paper feed cassette cannot be selected as a result of the APS, the CPU 111 determines that the APS has failed, and proceeds to step S618. In step S616, the CPU 111 determines whether other operation conditions for the FCOT priority mode are satisfied.

[0110] In the present embodiment, there are some conditions for the operation in the above-described FCOT priority mode. FIG. 11 is a diagram illustrating an example of predetermined typical conditions for the operation in the FCOT priority mode.

[0111] A first condition is that, as indicated by items 1101, settings relating to the size of a document be made to satisfy conditions. As illustrated in FIG. 10B, in the FCOT priority mode, image data whose compression rate is low needs to be shared between the reading unit 118 and the printing unit 120, and larger memory than in the normal copy mode needs to be secured. The size of a document therefore needs to be determined before a starting of execution of a job.

[0112] In addition, in order to perform the reading and the printing in parallel with each other, a timing at which a sheet is fed from a paper feed tray, for example, needs to be advanced. Settings read during execution of a job, such as a paper feed cassette and a paper feed size, need to be made.

[0113] In addition, a document mixture mode is a mode in which documents of different sizes are read, and the sizes of the documents are detected by the second detection unit in the conveying path. If the document mixture mode is set to ON, therefore, the operation in the FCOT priority mode is not performed since sizes of documents cannot be determined before the starting of the execution of a job.

[0114] A next condition is that, as indicated by items 1102, processing applied to the entirety of a print page not be set. Settings such as scaling (enlargement or reduction) of an image, reduction layout, division reading, and image shifting, for example, are image processing performed on the entirety of image data. In addition, printing setting is a function of superimposing a character string or an image on read image data. In addition, because order of pages read by the reading unit 118 and order of pages to be printed are different from each other in bookbinding layout, a plurality of pieces of image data need to be temporarily accumulated in the storage or the like. If one of these function is set, the reading and printing of image data cannot be performed in parallel with each other, and the operation in the FCOT priority mode is not performed.

[0115] In addition, the color mode needs to be set to color or monochrome. If automatic selection is set as the color mode, the CPU 111 determines color pixels on the basis of color components (R, G, and B luminance signals) of each pixel of a read document image and determines the color mode for performing the printing. If automatic selection is set, therefore, the operation in the FCOT priority mode is not performed because the reading and printing of image data cannot be performed in parallel with each other.

[0116] A last condition is that, as indicated by an item 1103, duplex printing not be set. In the present embodiment, when a sheet is fed to the printing unit 120, the CPU 111 sets control information regarding a page to be printed on the sheet. If duplex copying is set, the operation in the FCOT priority mode is not performed because priority is given to time taken to output sheets corresponding to one copy. More specifically, in the duplex copying in the present embodiment, a back surface of the same sheet is reversed in the reversal path while printing is performed on a front surface of a next sheet, that is, distances between sheets passing along the conveying path are shortened during printing, in order to reduce copying time. The operation in the FCOT priority mode is therefore not performed.

[0117] It is to be noted that the conditions illustrated in FIG. 11 are an example of typical conditions in the present embodiment, and aspects of the present invention are not limited to these.

[0118] Returning to the description of FIG. 6B, in step S616, if determining the operation conditions for the FCOT priority mode are satisfied, the CPU 111 proceeds to step S617 and sets the FCOT priority mode to ON. On the other hand, if determining that the operation conditions for the FCOT priority mode are not satisfied, the CPU 111 proceeds to step S618 and sets the FCOT priority mode to OFF.

[0122] First, a case in which the FCOT priority mode is OFF, that is, a case of the operation in the normal copy mode, will be described. In the normal copy mode, after the reading control stores an image in the storage 114, the printing control performs printing.

[0123] In step S701, the CPU 111 determines whether the FCOT priority mode is ON. If determining that the FCOT priority mode is ON, the CPU 111 proceeds to the flowchart of FIG. 8A and performs copying in the FCOT priority mode. On the other hand, if determining that the FCOT priority mode is OFF, the CPU 111 proceeds to step S702.


Therefore, in view of Osada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a selection unit configured to select whether the printing of the image of the document is to be started after the reading of the image of the first page of the document is completed or the printing of the image of the document is to be started without waiting for the reading of the image of the first page of the document to be completed based on a predetermined condition, incorporated in the device of Hirao, in order to determine whether to perform FCOT mode or not, which reduces FCOT by not performing certain operations if FCOT mode is selected (as stated in Osada ¶ [103]).  

Re claim 6: The teachings of Hirao in view of Osada are applied to dependent claim 5 above.
However, Hirao fails to specifically teach the features of the image processing apparatus according to claim 5, wherein the predetermined condition includes a condition about a size of the document.  
However, this is well known in the art as evidenced by Osada.  Similar to the primary reference, Osada discloses printing a document before a document is scanned (same field of endeavor or reasonably pertinent to the problem).    
Osada teaches wherein the predetermined condition includes a condition about a size of the document (e.g. the size of the document has to be determined and a standard size in order to meet the criteria that satisfies the FCOT priority mode for selection, which is taught in ¶ [111]-[113] above.).
Therefore, in view of Osada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined condition includes a condition about a size of the document, incorporated in the device of Hirao, in order to determine document size as a criteria to perform FCOT priority mode, which reduces FCOT by not performing certain operations if FCOT mode is selected (as stated in Osada ¶ [103]).  

Re claim 7. The teachings of Hirao in view of Osada are applied to dependent claim 5 above.
However, Hirao fails to specifically teach the features of the image processing apparatus according to claim 5, wherein the predetermined condition includes a condition about a scaling rate of the image data.  
However, this is well known in the art as evidenced by Osada.  Similar to the primary reference, Osada discloses printing a document before a document is scanned (same field of endeavor or reasonably pertinent to the problem).    
Osada teaches wherein the predetermined condition includes a condition about a scaling rate of the image data (e.g. the scaling has to either be 100% or not set in order to be considered as criteria that satisfies the FCOT priority mode, which is taught in ¶ [114] above.).
Therefore, in view of Osada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined condition includes a condition about a scaling rate of the image data, incorporated in the device of Hirao, in order to determine document scaling factor as a criteria to perform FCOT priority mode, which reduces FCOT by not performing certain operations if FCOT mode is selected (as stated in Osada ¶ [103]).  

Re claim 8: The teachings of Hirao in view of Osada are applied to independent claim 1 above. 
Claim 1 is similar to claim 8.  Please refer to the rationale of claim 1 for the rejection of claim 8.
 
Re claim 9: he teachings of Hirao in view of Osada are applied to independent claim 1 above. 
Claim 1 is similar to claim 9.  Please refer to the rationale of claim 1 for the rejection of claim 9.  The invention further discloses a non-transitory computer readable medium used to store functions that are read out by a computer to perform the stored functions, which is taught in ¶ [100].

[0100] Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™, a flash memory device, a memory card, and the like.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomory teaches performing the printing of a scanned job immediately or waiting to complete the scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/Primary Examiner, Art Unit 2672